Name: Commission Regulation (EEC) No 2230/92 of 31 July 1992 laying down certain detailed rules for the application in the Canary Islands of the ewe and she-goat premium scheme
 Type: Regulation
 Subject Matter: means of agricultural production;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|31992R2230Commission Regulation (EEC) No 2230/92 of 31 July 1992 laying down certain detailed rules for the application in the Canary Islands of the ewe and she-goat premium scheme Official Journal L 218 , 01/08/1992 P. 0097 - 0097 Finnish special edition: Chapter 3 Volume 44 P. 0065 Swedish special edition: Chapter 3 Volume 44 P. 0065 COMMISSION REGULATION (EEC) No 2230/92 of 31 July 1992 laying down certain detailed rules for the application in the Canary Islands of the ewe and she-goat premium schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 23 September 1989 on the organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1741/91 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), and in particular Article 13 thereof, Whereas Regulation (EEC) No 1601/92 lays down specific measures relating to agricultural production in the Canary Islands; whereas those measures include the granting of a supplement to the ewe and she-goat premium; whereas, for the sake of administrative simplification, provision should be made for that premium to be granted within the framework of applications submitted for the premium provided for under the common organization of the market; Whereas producers in the Canary Islands should also be able to qualify for an advance on the ewe and she-goat premium from the 1992 marketing year and on the supplement thereto; whereas, to that end, provision must be made for a derogation from the requirement concerning submission of premium applications during a period laid down pursuant to Article 3 (2) of Commission Regulation (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for producers of sheepmeat (4), as last amended by Regulation (EEC) No 3340/91 (5); Whereas, pursuant to Regulation (EEC) No 1601/92, the specific measures are to apply from 1 July 1992; whereas provision should be made for the detailed rules of application to apply from the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The supplement ot the premium provided for in Article 13 of Regulation (EEC) No 1601/92 shall be granted within the framework of applications as referred to in Article 3 (2) of Regulation (EEC) No 3007/84. Article 2 By way of a derogation from Article 3 (2) of Regulation (EEC) No 3007/84, premium applications in respect of the 1992 marketing year from producers in the territory of the Canary Islands shall be submitted to the authority designated by Spain during a fixed period within the period commencing on 15 August and ending on 15 October 1992. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 41. (3) OJ No L 173, 27. 6. 1992, p. 13. (4) OJ No L 283, 27. 10. 1984, p. 28. (5) OJ No L 316, 16. 11. 1991, p. 24.